Citation Nr: 0307193	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for diabetes mellitus with mild non-proliferative diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The veteran has received all required notice and 
assistance obtaining all relevant evidence necessary for the 
equitable disposition of his appeal. 

2.  For his service-connected diabetes mellitus, the veteran 
uses insulin and restricts his diet and activities.  There is 
no evidence weight loss, weakness, or episode of ketoacidosis 
or hypoglycemic reaction requiring hospitalization within the 
relevant rating period.  There is no evidence of neuropathy 
or complication from diabetes mellitus other than mild non-
proliferative diabetic retinopathy, diagnosed in July 2000 
but not shown on VA examination in September 2000.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for diabetes mellitus with mild non-proliferative diabetic 
retinopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the January 2001 rating decision, July 
2001 statement of the case, and October 2001 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a December 2002 letter, the Board 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to secure and/or identify evidence relevant to the 
appeal, and asked him to either provide or authorize the 
release of such evidence.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured the 
veteran's VA treatment records and a relevant medical 
examination.  The veteran has not identified or authorized 
the release of any private medical evidence.  In addition, he 
did not respond to the Board's December 2002 asking him to 
supply or permit the release of additional evidence pertinent 
to the appeal.  As there is no allegation from the veteran or 
indication from the claims folder that relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because he 
has received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).



Factual Background

The RO established service connection for diabetes mellitus 
in a July 1994 rating decision.  At that time, it awarded a 
20 percent disability rating.  

The veteran submitted a claim for an increased rating in July 
2000.  VA medical records obtained in connection with the 
claim showed evaluations for diabetic retinopathy in July 
1999 and September 1999.  He had no visual complaints.  
Examination was negative for macular edema, 
neovascularization, or heme.  Notes from regular follow-up 
visits dated in January 2000 and May 2000 indicated that the 
veteran took insulin in the morning and evening.  He had no 
complaints.  Physical examination on each occasion was 
normal.  Notes from the May visit indicated that the veteran 
had poor blood sugar control despite regular medication use.  
Recorded weight was 188 pounds.  Outpatient ophthalmology 
examination in July 2000 found one microaneurysm/dot heme 
nasal to disc in the left eye.  There was no 
neovascularization or macular edema.  Visual acuity was 
essentially normal.  The assessment was mild non-
proliferative diabetic retinopathy.  

In September 2000, the veteran was afforded a VA examination.  
He took insulin in the morning and at night.  He monitored 
his blood sugar and saw his regular doctor four to five times 
a year.  He had an episode of fainting due to low blood sugar 
the previous November.  The veteran denied any history of 
diabetic ketoacidosis or other problem requiring 
hospitalization, as well as symptoms of muscle weakness, 
polyuria, polydipsia, or restriction of activity to due 
diabetes mellitus.  Physical examination was normal.  Weight 
was 186 pounds.  Examination of the eyes revealed no 
microaneurysm, hemorrhage, or papilledema.  Laboratory 
testing showed elevated blood glucose and elevated sugar in 
the urine.  The examiner commented that she found no diabetic 
retinopathy or neuropathy.  Despite the earlier report of no 
symptoms, the examiner's comments indicated the veteran 
complained of mild polyuria and polydipsia.  

The RO's January 2001 rating decision continued the 20 
percent evaluation for diabetes mellitus.  The veteran 
perfected an appeal of that decision.  In his March 2001 
notice of disagreement, he stated that he used insulin, a 
restricted diet, and oral medication for control of diabetes.  
He also related that he was advised to restrict his 
activities.  He was told to avoid stressful activities 
because he had hypoglycemic episodes.  Frequent urination 
disrupted his work.  He also had to be careful to avoid 
injury due to an inability to heal.  The veteran also 
reported having some vision problems and periodic 
neuropathies.  

In an October 2001 rating action, the RO increased the 
disability rating for diabetes mellitus to 40 percent.   
  
Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Diabetes mellitus is currently evaluated as 40 percent 
disabling under Diagnostic Code (Code) 7913.  38 C.F.R. § 
4.119.  Code 7913 provides for a 40 percent evaluation when 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is assigned 
when the disability requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating is in 
order when diabetes mellitus requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to Code 7913 states that compensable 
complications of diabetes are to be separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Code 7913. 

In this case, the veteran reports insulin use, restricted 
diet, and restriction of activities.  However, there is no 
evidence of episode of ketoacidosis or hypoglycemic reaction 
requiring hospitalization within the relevant rating period.  
There is no evidence of weight loss and no evidence or report 
of weakness.  The only known complication affecting the 
veteran, mild non-proliferative diabetic retinopathy, was 
diagnosed in July 2000.  However, the subsequent September 
2000 VA examination found no abnormalities indicative of 
diabetic retinopathy at that time.  The medical evidence of 
record shows no finding of neuropathy or other complication 
from diabetes mellitus.  Considering the evidence in light of 
the rating criteria, the Board cannot conclude that the 
overall disability picture from diabetes mellitus more 
closely approximates the criteria for a 60 percent rating 
under Code 7913.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 40 percent for diabetes 
mellitus with mild non-proliferative diabetic retinopathy.  
38 C.F.R. § 4.3.  
ORDER

A disability rating greater than 40 percent for diabetes 
mellitus with mild non-proliferative diabetic retinopathy is 
denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

